Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with Kenneth W. Fields on 07/25/2022.  The Applicant has agreed to an Examiner’s amendment as follows: 
 	12.  (Currently Amended)  A state analysis method, comprising:
	a step of acquiring values of a plurality of state quantities at a certain timing associated with an object device;
	a step of predicting allowable ranges of the values of the plurality of state quantities after a predetermined time has elapsed on the basis of the acquired values of the plurality of state quantities; and
	a step of generating information, using a display information-generating unit, in which a predicted-value figure which is a figure with a shape corresponding to the allowable ranges of the values of the plurality of state quantities is disposed in a coordinate space with the plurality of state quantities as axes.

	13.  (Currently Amended)  A non-transitory computer readable medium having a program stored thereon for causing a computer to perform a state analysis method, the method comprising:
	a step of acquiring values of a plurality of state quantities at a certain timing associated with an object device;
	a step of predicting allowable ranges of the values of the plurality of state quantities after a predetermined time has elapsed on the basis of the acquired values of the plurality of state quantities; and
	a step of generating information, using a display information-generating unit, in which a predicted-value figure which is a figure with a shape corresponding to the allowable ranges of the values of the plurality of state quantities is disposed in a coordinate space with the plurality of state quantities as axes.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1 recites, inter alia, a state quantity-predicting unit configured to predict allowable ranges of the values of the plurality of state quantities after a predetermined time has elapsed on the basis of the acquired values of the plurality of state quantities; and a display information-generating unit configured to generate information in which a predicted-value figure which is a figure with a shape corresponding to the allowable ranges of the values of the plurality of state quantities is disposed in a coordinate space with the plurality of state quantities as axes.  
Independent Claims 12 and 13 recite, inter alia, a step of predicting allowable ranges of the values of the plurality of state quantities after a predetermined time has elapsed on the basis of the acquired values of the plurality of state quantities; and a step of generating information, using a display information-generating unit, in which a predicted-value figure which is a figure with a shape corresponding to the allowable ranges of the values of the plurality of state quantities is disposed in a coordinate space with the plurality of state quantities as axes. 
But the prior art fails to disclose, singly or in combination, the limitations, in combination with the remaining limitations as a whole. Hence the claims are allowed for that reason.   
Dependent Claims are allowed as being dependent upon the allowed Independent Claim(s). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196. The examiner can normally be reached 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DINH NGUYEN/Primary Examiner, Art Unit 2647